Chief Justice Douglas
delivered the opinion of the court:
This case was brought up by appeal from the Circuit Court of Mon-?oe County. The plaintiff in his declaration demands of the defendant *415the sum of eighteen 29-100 dollars, the damage laid is ten dollars— making in the aggregate the sum of twenty-eight 29-100 dollars only. We are, therefore, met at the threshhold of the case here, with the question, whether this court has jurisdiction in it 1
The Constitution of this State, chap. 4, sec. 2, No. 1, of Thompl son’s Digest, page 50, declares that the Supreme Court, except in cases otherwise directed in this Constitution, shall have appellate jurisdiction only — which shall be co-extensive with the State, under such restrictions and regulations not repugnant to this Constitution, as may, from time to time, be prescribed by law.”
The act of the General Assembly of July 25th, 1845, 1 Pamphlet Laws, page 12, Thompson’s Digest, sec. 2, no. 5, pages 50, 51, prescribes that “ the Supreme Court of this State shall have and exercise appellate jurisdiction in all cases brought up by appeal or writ of error from the several Circuit Courts, when the matter in controversy exceeds in amount or value fiity dollars.” This act limits the jurisdiction of this court, and must govern its proceedings in this case, unless it is repugnant to and conflicts with the provision of the Constitution above cited.
It is contended by the counsel for the appellant that it does so conflict ; at least we understand the argument to be, that a strict construction of the article of the Constitution before referred to, would make it thus conflict; that the words of that article, “ the Supreme Court shall have appellate jurisdiction, under such restrictions and regulations,” ought not and cannot properly be construed to authorize the Legislature to debar the party of his right of appeal, however small the sum or value in controversy may be. Those words, it is argued, apply only to the modes and forms of proceeding in taking and prosecuting appeals. To this proposition, as thus laid down, we cannot yield our assent. The word restriction is defined by the best lexicographers to mean limitation, confinement within hounds, and would seem, as used in the Constitution, to apply to the amount and to the time within which an appeal might be taken, or a writ of error sued out. The word regulation has a different signification— it means method, and is defined by Webster in his Dictionary, folio 3d, page 929, to be “ a rule or order prescribed by a superior for the management of some business, or for the government of a company or society.” This more properly perhaps applies to the mode and form of proceeding in taking and prosecuting appeals and writs of *416error. By the use of both of those terms, we think that something more was intended than merely regulating the mode and form of proceedings in such cases ; and that the word restriction, as used in the Constitution, supports and fully sustains the provisions of the 2d section of the act of 25th July, 1845, which by its terms limits the jurisdiction of this court to cases where “ the matter in controversy exceeds the amount or value of fifty dollars.”
It is farther argued that “If the Legislature can restrict appeals to cases where the amount claimed is over fifty dollars, it can restrict them to the highest amounts, and may exclude questions on the construction of statutes it may pass.” But it is not to be presumed that the General Assembly would thus abuse the authority which, by the clause of the Constitution above cited has been conferred upon it.— The same argument would hold as to any discretionary power. All such powers may be misused ; but courts of justice cannot act upon the presumption that they will be, or because they may, determine that they have not been given. These were more properly matters ibr the consideration of the Convention that formed the Constitution and the people who adopted it. The Constitution of the United States (Art. 3, Sec. 2,) provides that “ The judicial power shall extend to all cases in law and equity arising under this Constitution, the laws of the United States, and treaties made, or which shall be made under their authority; to all cases affecting ambassadors, other public ministers and consuls ; to all cases of admiralty and maritime jurisdiction; to controversies between two or more States ; between a State and citizens of another State ; .between citizens of different States; between citizens of the same State claiming lands under grants of different States ; and between a State, or the citizens thereof, and foreign States, citizens or subjects.” In all cases affecting ambassadors, other public ministers and consuls and those in which a State shall be a party, the Supreme Court shall have original jurisdiction. In all other cases, before mentioned, the Supreme Court shall have appellate jurisdiction, both as to law and fact, with such exceptions and under such regulations as Congress shall make. 1st United States Statutes at large, 18. Thompson’s Digest, App. 561. Under the power conferred by this Article, Congress (by the Act of 24th September, 1789, 1st U. S. Statutes at large, 80,) provided that “ Final judgments and decrees in civil actions and suits in equity in a circuit court, brought there by original process, or removed there *417by appeal from the district court, where the matter in dispute exceeds the sum or value of two thousand dollars, exclusive of costs, may here-examined and reversed or affirmed in the Supreme Court.
Now it may as well be said that, if the Congress of the United States can restrict appeals and writs of error to the Supreme Court to civil cases where the matter in dispute exceeds the sum or value of two thousand dollars, exclusive of costs, it may restrict them to the highest amount; or that, if it may except one class of cases, it may except all or, at least, so large a portion as to render that high tribunal almost entirely useless. We have seen that the judicial power extends to all cases in law and equity, yet the Supreme Court of the United States has no appellate jurisdiction in criminal cases, and cannot revise the judgments of the circuit courts by writ of error or habeas corpus, in any case where a party has been convicted of a public offence. Ex parte Kearney, 7 Wheat. 38. It could not, if the excess of the fine were apparent on the record. Ex parte Tobias Watkins, 7 Peters’ Reps. 568, 574. The appellate jurisdiction given to the Supreme Court by the Constitution, (Art. 3, Sec. 2,) being with such exceptions and under such regulations as the Congress shall make. If Congress has provided no rule, the Court cannot exercise the appellate jurisdiction ; if the rule is provided, it cannot be departed from. Wiscart v. Danely, 3 Dall., 321, 327. 1 Peters Cond. Rep., 144, 146. The term civil actions would, from its natural import, embrace every species of suits which is not of a criminal kind. 3 Dall., 321. 1 Peters’ Cond. R., 146; yet the Supreme Court of the U. S., has no revising power over the decrees of the District Court sitting in bankruptcy. Ex parte Christy 3 Howard, S. C. Reps., 292. But “ because there is no appeal given, it by no means follows (say the court in the latter case) that the jurisdiction is either oppressive or dangerous. No appeal lies from the judgments, either of the District or Circuit Court in criminal cases, and yet, within the cognizance of one or both of those courts, are all crimes and offences against the United States, from those which are capital down to the lowest misdemeanors affecting the liberty and the property of the citizens.” And yet there can be no doubt that the denial of appellate jurisdiction is founded in a wise, protectional public policy. The same reasoning would apply to the appellate jurisdiction from the decrees and judgments of the Circuit Court, which are limited to cases-above $2,000, and cases below-that sum embrace a-large proportion.-*418of the business of that court.” Ibidem, 317. So cases below the sum of fifty dollars, may and generally do embrace a considerable portion of the business of our Circuit Courts ; but the limitation of the right of prosecuting an appeal or writ of error to cases above that sum, is, we think, neither oppressive nor dangerous. And the' appellate jurisdiction,of this Court, conferred upon it by the Constitution, being under such restrictions and regulations, not repugnant to that Constitution, as may, from time to time, be prescribed by law ; and that jurisdiction having been limited by. law to cases where the matter in controversy exceeds in amount or value fifty dollars; and that provision not being in our opinion repugnant to the Constitution ; and the sum in controversy in this suit being less than fifty dollars, this Court has no jurisdiction of it, and it must, therefore, be dismissed.

Per curiam,.